PER CURIAM.
The trial court denied the appellant’s motion to correct the jail credit calculation contained in his sentence and for mandamus relief from an administrative decision by the Department of Corrections that denied him additional gain time. The trial court’s conclusion that it lacked jurisdiction over such claims was contrary to Posey v. Kaplan, 660 So.2d 781 (Fla. 4th DCA 1995), dismissed, No. 89,666, — So.2d — (Fla. Jan. 14, 1997). We reverse and remand for consideration of the merits.
WARNER, FARMER and PARIENTE, JJ., concur.